DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the longitudinal channel of claim 9 must be 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-3, 10-13, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huebner et al. (US 7153309).
Huebner et al. disclose a distal radius plating system including: a volar plate 52 having a body with an exterior surface, and a bone-facing surface opposing the exterior surface, a radial edge and an ulnar edge opposing the radial edge, and a proximal edge and a distal edge opposing the proximal edge, the volar plate body longitudinally disposed between the proximal edge and the distal edge (Figs. 2, 4 and 7); the volar plate having a size and shape for interfacing with a volar side of a distal portion of a radius bone via the bone-facing surface, the volar plate body defining a plurality of connective features or apertures 136 from the exterior surface to the bone- facing surface to receive fixation fasteners therethrough to fix to the radius bone, the volar plate body having a volar head portion extending from the volar plate body and terminating at the distal edge, the volar head portion including a first set of apertures 59 from the exterior surface to the bone-facing surface to receive fixation fasteners therethrough to fix to the radius bone and having a second set of apertures from the exterior surface to the bone-facing surface to receive stabilization wire therethrough to interface with the radius bone; and a radial longitudinal portion 74 extending from the radial edge of the volar plate body, the radial longitudinal portion having a lateral extension portion coupled 78 with the volar plate body and a radial extension portion 79 coupled with the lateral extension portion 78, the lateral extension portion curving from the exterior surface toward the bone- facing surface, the radial extension portion extending in a direction from the proximal edge toward the distal edge, the radial extension portion having a radial exterior surface and a radial bone-facing surface opposing the radial exterior surface, the radial extension portion having at least a first aperture 60 from the radial exterior surface to the radial bone-facing surface to receive fixation fasteners therethrough to fix to the radius bone and having at least a second aperture to receive stabilization wire therethrough to interface with the radius bone, wherein at least a portion of the radial bone-facing surface is substantially orthogonal to 
Regarding claim 2, the lateral extension portion laterally extends from the radial edge of the volar plate body at an intermediate portion of the radial edge between the proximal edge and the distal edge (see marked up Fig. 4 below).



    PNG
    media_image1.png
    480
    666
    media_image1.png
    Greyscale


Regarding claim 2, volar plate body 52 has a proximal edge and a distal edge and a radial edge defined by the sides of the plate body wherein the intermediate portion is approximately at a middle portion of the radial edge (see marked up Fig. 4 above).
Regarding claim 3, the intermediate portion of volar plate body 52 is approximately at a middle portion of the radial edge between the proximal edge and the distal edge depending on the position of the radial longitudinal portion 74 (Fig. 6 and col. 10., lines 24-62).

The method steps of claims 11-13 and 20 are performed when the Huebner plate is used for fracture fixation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Huebner et al. (US 7153309) in view of Terrill et al. (US 8529608).
Huebner et al. disclose all elements of the claimed invention except for a longitudinal channel in the bone-facing surface of the plate. 
Terrill et al. disclose providing channels in the bottom or bone-contacting surface of a plate to minimize the amount of vascular impingement caused by the plate (col. 9, lines 45-63).
It would have been recognized by one of ordinary skill in the art that applying the known technique of providing channels in a plate, as taught by Terrill et al., in the Huebner et al. plate would have yielded predictable results, i.e., minimizing the amount of vascular impingement caused by the plate. 
The steps of claim 19 are rendered obvious by the above discussion. 

Allowable Subject Matter
Claims 4-8 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718. The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

January 28, 2022

/Anu Ramana/Primary Examiner, Art Unit 3775